STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                            FOR PUBLICATION
                                                            April 24, 2018
              Plaintiff-Appellant,

v                                                           No. 337003
                                                            Jackson Circuit Court
GREGORY SCOTT MIKULEN,                                      LC No. 16-001227-AR

              Defendant-Appellee.


Before: MURPHY, P.J., and JANSEN and SWARTZLE, JJ.

JANSEN, J. (concurring)

       I concur in the result only.


                                                     /s/ Kathleen Jansen




                                          -1-